Case 2:16-cv-01619-BRM-JAD Document 114 Filed 10/21/20 Page 1 of 1 PageID: 1666




                                                           ORDER




                                                  October 19, 2020




 VIA ECF
 Hon. Brian R. Martinotti
 United States District Judge
 U.S. District Court, District of New Jersey
 Clarkson S. Fisher Building & U.S. Courthouse
 402 East State Street
 Trenton, NJ 08608

        Re:    SEC v. Gentile, 16 Civ. 1619 (BRM) (JAD)

 Dear Judge Martinotti:
        Plaintiff Securities and Exchange Commission (“Commission”) respectfully informs the
 Court that it will not file a further amended complaint in this matter.
                                                  Respectfully submitted,


                                                  Jorge G. Tenreiro


 cc:    Hon. Judge Dickson (via ECF)
        Adam Ford, Esq. (via ECF)            ORDER
                                             So noted. In light of the above and the [109] dismissal
                                             order, the [112] scheduling order is moot and the Clerk
                                             is directed to CLOSE this matter.

                                             SO ORDERED.

                                             DATE: October 21, 2020

                                             /s/Brian R. Martinotti
                                             BRIAN R. MARTINOTTI
                                             United States District Judge
